Name: 94/351/EC: Decision of the European Parliament of 21 April 1994 giving discharge to the Commission in respect of the financial management of the fifth European Development Fund for the financial year 1992
 Type: Decision
 Subject Matter: EU institutions and European civil service;  budget;  documentation;  management;  cooperation policy
 Date Published: 1994-06-23

 Avis juridique important|31994D035194/351/EC: Decision of the European Parliament of 21 April 1994 giving discharge to the Commission in respect of the financial management of the fifth European Development Fund for the financial year 1992 Official Journal L 156 , 23/06/1994 P. 0042 - 0042DECISION OF THE EUROPEAN PARLIAMENT of 21 April 1994 giving discharge to the Commission in respect of the financial management of the fifth European Development Fund for the financial year 1992 (94/351/EC)THE EUROPEAN PARLIAMENT, - having regard to the EC Treaty, - having regard to the second ACP-EEC Convention (1), - having regard to the balance sheets and revenue and expenditure accounts of the fifth, sixth and seventh European Development Funds for the 1992 financial year (COM(93)0234), - having regard to the report of the Court of Auditors concerning the financial year 1992 and the replies of the institutions (2), - having regard to the recommendation of the Council of 25 March 1994 (C3-0150/94), - having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on Development and Cooperation (A3-0257/94), 1. Grants discharge to the Commission in respect of the financial management of the fifth European Development Fund for the financial year 1992 on the basis of the following amounts: - Annual revenue Contributions paid ECU 0,00 Sundry receipts ECU 0,00 - Annual expenditure ECU 137 989 336,90; 2. Records its observations in the resolution which forms part of this decision; 3. Instructs its President to forward this decision and the resolution containing its observations to the Commission, the Council, the Court of Auditors and the European Investment Bank and to have them published in the Official Journal of the European Communities (L series). Done at Strasbourg, 21 April 1994. The Secretary-General Enrico VINCI The President Dr Egon KLEPSCH (1) OJ No L 347, 22. 12. 1980, p. 1. (2) OJ No C 309, 16. 11. 1993.